Citation Nr: 0411676	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  98-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which, in 
pertinent part, denied service connection for PTSD.  A 
hearing was held before RO personnel at the RO in July 1998.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  There is no credible supporting evidence of alleged in-
service stressors.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003)) redefines the obligations of VA with respect 
to the duty to assist, including to obtain medical opinions 
where necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in June 2002.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority held that a claimant was entitled to VCAA notice 
prior to initial adjudication of the claim, but declined to 
specify a remedy were adequate notice was not provided prior 
to initial RO adjudication.  Pelegrini v. Principi, at 420-22 
(2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, any defect with respect to the VCAA notice 
requirement in this case was harmless.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of a VA examination that 
was the product of a review of the claims folder and contains 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

A review of his service medical records reflects that in July 
1973 the veteran underwent a maxillofacial X-ray examination 
after complaining that he was struck in the face 2 days 
earlier.  He complained of pain under the left eye and an 
inability to breathe from the left nostril.  Nasal speculum 
examination revealed marked septal deviation occluding left 
side with no blood.  The X-ray study showed no definite 
evidence of a facial fracture.  It was noted that mucous 
membrane thickening involving the roof and lateral wall of 
the left maxillary antrum was probably representative of 
chronic maxillary sinusitis.  

An August 1973 medical record notes that the veteran was in 
jail from July 30, 1973 to August 1, 1973 and was seen 
complaining of itching and eruption around his upper 
shoulders.  The diagnostic impression was possible scabies.  
An August 1973 medical record reflects that the veteran 
reported symptoms of depression.  He said that he was being 
"hassled", felt that he could not cope with Navy life, and 
did not like to take orders.  In September 1973 he was seen 
with a threatening attitude, "beyond reason."  On 
interview, he was found to be hysterical and angry.  A 
history of situational stress was noted.  The diagnostic 
impression was immature personality, severe.  It was 
recommended that the veteran undergo a psychiatric interview 
and be processed for an administrative discharge.  

A September 1973 neuropsychiatric record reflects that the 
veteran was hysterical and spent the weekend in the "brig."  
It was noted that he appeared to be "flipping out" and 
might require hospitalization.  The provisional diagnosis was 
acute anxiety reaction.  On examination, it was noted that he 
had no disabling neuroses or psychoses.  A rapid discharge 
from service was recommended.  An October 1973 record notes 
that the veteran had great difficulty controlling himself and 
felt suicidal.  The examiner noted that the veteran had a 
severe immature personality disorder and recommended a court 
martial as soon as possible.  

On examination for discharge from service in December 1973, 
no clinical abnormalities of his psychiatric system were 
noted.  On the accompanying medical history report, the 
veteran noted a history of depression or excessive worry.  It 
was noted that the veteran had a great deal of emotional 
difficulty revolving around getting out of the Navy.  

Service personnel records show that in August 1973 the 
veteran was apprehended by civil authorities and changed with 
"failure to disperse."  He pled guilty and was sentenced to 
three days in jail.  Later in August 1973, the veteran was 
given a non-judicial punishment following an incident that 
month when he was charged with reckless driving, speeding, 
and being in an out of bounds area.  He was given extra duty, 
forfeiture of pay for one month and reduction of grade.  A 
November 1973, the veteran was tried by special court martial 
for offenses including, unauthorized absences and disobeying 
commands of a superior officer.  

Private medical correspondence dated November 1996 reflects 
that the veteran had been under the care of Ken Sladkin, M.D. 
for over one year.  The doctor indicated that the veteran 
suffered from severe depression and a personality disorder 
which markedly interfered with his ability to work.  

In a June 1997 statement, the veteran wrote that during 
service in August 1973, a Marine had placed a gun in the back 
of his head, and threatened to kill him while in the process 
of arresting him.  He said that he was later taken to the 
"brig" where he was beaten by Marine guards and detained in 
solitary confinement for more than one month.  The veteran 
claimed that his only offense was speeding.  He noted that he 
was sentenced to more than 90 days in the "brig."  

Private treatment records dated in October 1996 and January 
1997 note that the veteran was treated for depression and a 
violent temper.  

A May 1997 psychological report noted that the veteran had 
major depression of mild severity, but accompanied by 
irritability.  It was also noted that the veteran had 
intermittent explosive disorder and narcissistic personality 
disorder, defended by aggressive affectivity and 
counterproductive social skills.  The veteran related his 
claimed history that he was beaten by military police 
following a motor vehicle "situation" and was placed in the 
"brig" in solitary confinement.  The examiner indicated 
that assuming that the veteran's military account was 
accurate, it would appear that his PTSD was aggravated by 
those violent experiences.  

On VA social and industrial survey conducted in June 1997, 
the veteran related a history of physical and emotional abuse 
during childhood at the hands of his stepfather.  The veteran 
indicated that his childhood was largely unhappy because of 
his unhappy home life.  He indicated that he enlisted in the 
Navy as a means to get away from his abusive stepfather.  He 
stated that his attitude deteriorated dramatically after 
entering service because he felt that the recruiter lied to 
him about his military specialty.  

It was noted that soon after basic training, the veteran was 
assigned to the restricted barracks due to his uncooperative 
behaviors, including refusal to follow certain guidelines and 
practices.  The veteran related that one incident involved 
driving at excessive speeds through the barracks and nearly 
hitting two pedestrians walking along the road.  He was 
eventually apprehended at gunpoint and placed in the brig.  
The veteran claimed that he was "roughed up" while in the 
brig.  The veteran acknowledged that he continued to have 
frequent intrusive recollections of the childhood abuse that 
he sustained at the hands of his stepfather.  He also had 
frequent thoughts about how he was treated unjustly by the 
government following his entrance into the Navy.  

On VA mental disorders examination in June 1997, it was noted 
that the veteran suffered significant abuse in his childhood 
and was seen in some type of therapy beginning at age twelve 
and later into his adolescence.  The examiner indicated that 
the veteran's period in the service was characterized by 
difficulty with adjustment, apparent conflicts with authority 
and discipline, resulting in a discharge under honorable 
conditions.  It was noted that he had a difficult employment 
history and was currently on unemployment.  The examiner 
indicated that the veteran had PTSD, existing prior to 
service entrance, occasioned by emotional and physical abuse 
prior to service.  Major depression and possible antisocial 
personality disorder were also noted.  

A March 1998 VA medical record notes that the veteran had 
PTSD symptoms including anxiety, anger, isolation, outbursts, 
poor sleep, startle reflex, and triggered memories.  The 
examiner indicated that service records reflected a diagnosis 
of immature personality.  The examiner opined that based on 
his current symptoms and the events of his childhood, he most 
likely developed PTSD as a result of his childhood 
experiences.  In addition, the examiner related that if the 
veteran were put in certain situations in the military, it's 
possible that such situations could exacerbate his PTSD.  The 
diagnoses included major depression, recurrent and PTSD.  

Private medical correspondence received in April 1998 shows 
that the veteran participated in group and individual 
therapy.  It was noted that the veteran was diagnosed with 
PTSD.  The counselor related that the veteran experienced 
physical abuse to a traumatic extent as a child and during 
his experience in the military when he was assaulted in the 
brig.  His symptoms included depression, social withdrawal, 
chemical dependence, and unstable and explosive effect.  It 
was noted that he was generally suspicious and had difficulty 
trusting others.  It was opined that his current symptoms 
were directly related to the trauma of his childhood and his 
young adulthood.  

In an April 1998 psychological evaluation, it was noted that 
the veteran experienced depression and anxiety from an early 
age.  The veteran related that his depression and anxiety was 
further enhanced by a violent experience that he claimed to 
have had while in the Navy.  The diagnoses included major 
depression and PTSD.

Records from the Social Security Administration dated in 
September 1998 essentially reflect that the veteran's 
impairments included personality disorder, anxiety disorder 
(PTSD), and dysthymia.  It was determined that the veteran 
was entitled to SSA disability benefits beginning in October 
1996.  

An August 2000 VA medical statement reflects that the veteran 
was diagnosed with major depression and PTSD.  It was noted 
that PTSD developed as a result of severe childhood abuse.  
The examiner indicated that based on history obtained by the 
veteran, it was opined that his depression and PTSD were 
likely exacerbated by stressors such as claimed experiences 
during service.  

An October 2001 VA medical record shows that the veteran was 
seen reporting that he was doing well.  The examiner stated 
that he seemed to be clinically stable and was displaying 
excellent insight and judgment.  The veteran denied any 
significant symptoms.  The diagnosis was adjustment disorder, 
resolved.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

In this case, the veteran has claimed stressors that include 
assault by military police in connection with a speeding 
violation in August 1973, being subsequently placed in 
solitary confinement, and otherwise being treated poorly 
during a period of confinement.  However, medical records 
from his 6-month period of active duty do not contain any 
indication of a beating or injury related to an assault.  
While a July 1973 record notes the veteran complained of 
being struck in the face, clinical findings revealed no 
evidence of fracture or other injury.  Maxillary sinusitis 
was noted.  Moreover, the veteran's claim at that time of 
being struck in the face occurred before the series of 
disciplinary procedures, including the motor vehicle 
incident, that served as the basis for his claimed in-service 
stressors.  

Medical records following the motor vehicle incident 
generally reflect diagnoses of immature personality and acute 
anxiety reaction.  In this regard, the Board notes that there 
is no supporting evidence of any actual stressor.  The 
stressors reported by the veteran are not corroborated by the 
incidents detailed in his service personnel records 
pertaining to disciplinary actions.  No evidence has 
otherwise been presented to support the occurrence of any in-
service stressors.  

The service personnel records also fail to support the 
veteran's reports of stressors.  For instance these records 
show that he was not sentenced to the brig following the 
speeding incident in service.  The records also show that the 
veteran was apprehended by civil authorities and not Marines, 
as he has reported.  The records do not show that he was 
sentenced to solitary confinement.

Because there is not credible supporting evidence for the 
claimed stressor, the Board has not considered the question 
of whether the alleged stressors resulted from the veteran's 
willful misconduct.

The Board notes that several medical providers have opined 
that while the veteran's PTSD began as a result of his 
traumatic childhood experiences, such may have been 
exacerbated by his claimed stressful military experiences, 
assuming the validity of such claims.  However, as noted 
above, his service records do not corroborate his claims 
regarding stressful military experience, nor is their other 
competent evidence contained the record that would support 
his statements.  While the veteran has been diagnosed with 
PTSD, critical elements of this diagnosis, most fundamentally 
those concerning the existence of a stressor or stressors, 
appear to be based wholly upon statements of history provided 
by the veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that any claimed in-service stressor 
actually occurred.  Even though the Board is compelled to 
presume the adequacy of the PTSD symptomatology and the 
sufficiency of the claimed in-service stressors for purposes 
of a medical diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred is 
also required.  If the claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD is established by 
the medical evidence, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.  Accordingly, service connection for PTSD is 
not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



